Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS AGREEMENT is made on the 3rd day of December, 2008 by and between Dale West
(the “Employee”) and TEAMSTAFF, INC., a New Jersey corporation (the “Company”)
and is effective as of the 1st day of October, 2008.
W I T N E S S E T H:
WHEREAS, the Company and its subsidiaries are engaged in the business of
providing staffing services; and
WHEREAS, the Employee is currently employed by the Company and the Company
desires to continue the employment of the Employee and secure for the Company
the experience, ability and services of the Employee; and
WHEREAS, the Employee desires to continue her employment with the Company,
pursuant to the terms and conditions herein set forth, superseding all prior
oral and written employment agreements, and term sheets and letters between the
Company, its subsidiaries and/or predecessors and Employee;
NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:
ARTICLE 1
DEFINITIONS
1.1 Accrued Compensation. Accrued Compensation shall mean an amount which shall
include all amounts earned or accrued through the “Termination Date” (as defined
below) but not paid as of the Termination Date, including (i) Base Salary,
(ii) reimbursement for business expenses incurred by the Employee on behalf of
the Company, pursuant to the Company’s expense reimbursement policy in effect at
such time, (iii) vacation pay, and (iv) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.

 

 



--------------------------------------------------------------------------------



 



1.2 Cause. Cause shall mean: (i) willful disobedience by the Employee of a
material and lawful instruction of the Chief Executive Officer or the Board of
Directors of the Company; (ii) formal charge, indictment or conviction of the
Employee of any misdemeanor involving fraud or embezzlement or similar crime, or
any felony; (iii) conduct amounting to fraud, dishonesty, gross negligence,
willful misconduct or recurring insubordination; or (iv) excessive absences from
work, other than for illness, Disability or absences for which Employee is
eligible under the Family and Medical Leave Act of 1993; provided that the
Company shall not have the right to terminate the employment of Employee
pursuant to the foregoing clauses (i), (iii), and (iv) above unless written
notice specifying such breach shall have been given to the Employee and, in the
case of breach which is capable of being cured, the Employee shall have failed
to cure such breach within thirty (30) days after her receipt of such notice.
1.3 Change in Control. “Change in Control” shall mean any of the following
events:
(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities; provided, however, that
“Person,” as used in this subparagraph 1.3(a), shall not include any Person who
is the Beneficial Owner of 10% or more of the combined voting power of the
Company’s outstanding Voting Securities on the date hereof; and provided further
that in determining whether a Change in Control has occurred, Voting Securities
which are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control.

 

2



--------------------------------------------------------------------------------



 



(i) A “Non-Control Acquisition” shall mean an acquisition by (1) an employee
benefit plan (or a trust forming a part thereof) maintained by (x) the Company
or (y) any corporation or other Person of which a majority of its voting power
or its equity securities or equity interest is owned directly or indirectly by
the Company (a “Subsidiary”), or (2) the Company or any Subsidiary.
(ii) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because a Person (the “Subject Person”) gained Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.
(b) Except as otherwise provided in subparagraph 1.3(c)(i), the individuals who,
as of the date this Agreement is approved by the Board, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least two-thirds
of the Board; provided, however, that if the election, or nomination for
election by the Company’s stockholders, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered and defined as a member of the
Incumbent Board; and provided, further, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”); or

 

3



--------------------------------------------------------------------------------



 



(c) Approval by stockholders of the Company of:
(i) A merger, consolidation or reorganization involving the Company, unless:
(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization, and (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least a majority of the members of
the board of directors of the Surviving Corporation. A transaction described in
clauses (1) through (2) shall herein be referred to as a “Non-Control
Transaction”; or
(ii) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company, which sale or disposition includes the TeamStaff
Rx subsidiary or operating assets, to any Person, other than a transfer to a
Subsidiary, in one transaction or a series of related transactions;
(iii) The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

 

4



--------------------------------------------------------------------------------



 



(d) Notwithstanding anything contained in this Agreement to the contrary, if the
Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.
1.4 Continuation Benefits. Continuation Benefits shall be the continuation of
the Benefits, as defined in Section 5.1, for the period commencing on the
Termination Date and terminating six months thereafter, or such other period as
specifically stated by this agreement (the “Continuation Period”) at the
Company’s expense on behalf of the Employee and her dependents; and (ii) the
level and availability of benefits provided during the Continuation Period shall
at all times be subject to the post-employment conversion or portability
provisions of the benefit plans. The Company’s obligation hereunder with respect
to the foregoing benefits shall also be limited to the extent that if the
Employee obtains any such benefits pursuant to a subsequent employer’s benefit
plans, the Company may reduce the coverage of any benefits it is required to
provide the Employee hereunder as long as the aggregate coverage and benefits of
the combined benefit plans is no less favorable to the Employee than the
coverage and benefits required to be provided hereunder. This definition of
Continuation Benefits shall not be interpreted so as to limit any benefits to
which the Employee, her dependents or beneficiaries may be entitled under any of
the Company’s employee benefit plans, programs or practices following the
Employee’s termination of employment, including, without limitation, retiree
medical and life insurance benefits.

 

5



--------------------------------------------------------------------------------



 



1.5 Disability. Disability shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform her duties with the
Company for a period of sixty (60) consecutive days and the Employee has not
returned to her full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).
1.6 Fair Market Value. Fair Market Value of a share of Common Stock shall mean
(i) if the Common Stock is traded on a national securities exchange or on the
Nasdaq Stock Market, the per share closing price of the Common Stock on the
principal securities exchange on which the common stock is listed or quoted, as
the case may be, on the date determination is required (or if there is no
closing price for such date, then the last preceding business day on which there
was a closing price); or (ii) if the Common Stock is traded in the
over-the-counter market, the per share closing bid price of the Common Stock on
the date of determination as reported by FINRA (or if there is no closing bid
price for such date, then the last preceding business day on which there was a
closing bid price); or (iii) if the Common Stock is traded in the
over-the-counter market but bid quotations are not published, the closing bid
price per share for the Common Stock as furnished by a broker-dealer which
regularly furnishes price quotations for the Common Stock.

 

6



--------------------------------------------------------------------------------



 



1.7 Good Reason. “Good Reason” shall mean without the written consent of the
Employee: (A) a material breach of any provision of this Agreement by the
Company; (B) failure by the Company to pay when due any compensation to the
Employee; (C) a reduction in the Employee’s Base Salary; (D) failure by the
Company to maintain the Employee in the positions referred to in Section 2.1 of
this Agreement; (E) assignment to the Employee of any duties materially and
adversely inconsistent with the Employee’s positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title as
contemplated by Section 2.1 of this Agreement or any other action by the Company
that results in a material diminution of such positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title;
(F) relocation of Employee’s principal place of employment to a location outside
a 25 mile radius of the present location in Clearwater, Florida, without the
Employee’s written consent; or (G) a Change in Control, provided the event on
which the Change in Control is predicated occurs within 90 days of the service
of the Notice of Termination by the Employee, it being understood that Employee
shall have the right to terminate her employment under this Section 1.6 (G) for
any reason or no reason within such 90 day period; provided, however, that the
Employee agrees not to terminate her employment for Good Reason pursuant to
clauses (A) through (G) unless (a) the Employee has given the Company at least
30 days’ prior written notice of her intent to terminate her employment for Good
Reason, which notice shall specify the facts and circumstances constituting Good
Reason; and (b) the Company has not remedied such facts and circumstances
constituting Good Reason to the reasonable and good faith satisfaction of the
Employee within a 30-day period after receipt of such notice.
1.8 Notice of Retention. Notice of Retention shall mean a written notice from
the Company to the Employee prior to, or within ten business days after, a
Change in Control stating: (A) the Change in Control event; (B) that the Company
will retain Employee in Employee’s current position after the date of the Change
in Control event; and (C) the period of time (the “Retention Period”) not to
exceed the lesser of (i) six months from the date of the Change in Control event
specified in the Notice of Retention, or (ii) the Expiration Date, that the
Employee will be retained in Employee’s position.

 

7



--------------------------------------------------------------------------------



 



1.9 Notice of Termination. Notice of Termination shall mean a written notice
from the Company, or the Employee, of termination of the Employee’s employment
which indicates the provision in this Agreement relied upon, if any and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated. A Notice of Termination served by the Company shall specify the
effective date of termination.
1.10 Pro Rata Bonus. “Pro Rata Bonus” shall mean an amount equal to the lesser
of (i) the Targeted Bonus, as defined in Section 4.2, multiplied by a fraction,
the numerator of which shall be the number of days from the commencement of the
fiscal year to the Termination Date, and the denominator of which shall be the
number of days in the fiscal year in which Employee was terminated; and (ii)
$75,000.
1.11 Severance Payment. “Severance Payment” shall mean an amount equal to the
sum of six months of Employee’s Base Salary in effect on the Termination Date.
The Severance Payment shall be payable in equal installments on each of the
Company’s regular pay dates for executives during the six months commencing on
the first regular executive pay date following the Termination Date. The
Severance Payment is conditioned on the Employee executing a termination
agreement and release in a form reasonably acceptable to the Employee and the
Company.
1.12 Termination Date. Termination Date shall mean (i) in the case of the
Employee’s death, her date of death; (ii) in the case of Good Reason, 30 days
from the date the Notice of Termination is given to the Company, provided the
Company has not remedied such facts and circumstances constituting Good Reason;
(iii) in the case of termination of employment on or after the Expiration Date,
the last day of employment; and (iv) in all other cases, the date specified in
the Notice of Termination; provided, however, if the Employee’s employment is
terminated by the Company for any reason except Cause, the date specified in the
Notice of Termination shall be at least 30 days from the date the Notice of
Termination is given to the Employee, and provided further that in the case of
Disability, the Employee shall not have returned to the full-time performance of
her duties during such period of at least 30 days.

 

8



--------------------------------------------------------------------------------



 



ARTICLE II
EMPLOYMENT
2.1 Subject to and upon the terms and conditions of this Agreement, the Company
hereby agrees to employ the Employee, and the Employee hereby accepts such
employment, as President of TeamStaff Rx.
ARTICLE III
DUTIES
3.1 The Employee shall, during the term of her employment with the Company, and
subject to the direction and control of the Company’s Chief Executive Officer,
perform such duties and functions as she may be called upon to perform by the
Chief Executive Officer during the term of this Agreement, consistent with her
position as President of TeamStaff Rx.
3.2 The Employee shall perform, in conjunction with the Company’s Executive
Management, to the best of her ability the following services and duties for the
Company and its subsidiary corporations (by way of example, and not by way of
limitation):
(i) Those duties attendant to the position of President of TeamStaff Rx;
(ii) Establish and implement current and long range objectives, plans, and
policies, subject to the approval of the Chief Executive Officer;
(iii) Compliance with local, state and federal regulations and laws governing
business operations; and
(iv) Promotion of the relationships of the Company with its employees,
customers, suppliers and others in the business community.

 

9



--------------------------------------------------------------------------------



 



3.3 The Employee agrees to devote full business time and her best efforts in the
performance of her duties for the Company and any subsidiary corporation of the
Company.
3.4 Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company
and shall include, without limitation, reasonable lodging, transportation and
food costs incurred by Employee while traveling.
ARTICLE IV
COMPENSATION
4.1 During the term of this Agreement, Employee shall be compensated initially
at the rate of $200,000 per annum, subject to such increases, if any, as
determined by the Board of Directors, or if the Board so designates, the
Management Resources and Compensation Committee, in its discretion, at the
commencement of each of the Company’s fiscal years during the term of this
Agreement (the “Base Salary”). The base salary shall be paid to the Employee in
accordance with the Company’s regular executive payroll periods.
4.2 Employee may receive a bonus in the sole discretion of the Management
Resources and Compensation Committee of the Board of Directors. Employee will
have an opportunity to earn a cash bonus (the “Targeted Bonus”) of up to 70% of
Employee’s Base Salary for each fiscal year of employment. The Bonus will be
based on performance targets and other key objectives established by the Chief
Executive Officer. Thirty percent of the bonus shall be based on achieving
revenue targets, 60 % shall be based on achieving EBITDA targets and 10% shall
be based on achieving corporate goals established by the Chief Executive
Officer. At the discretion of the Management Resources and Compensation
Committee, Employee will be eligible for additional compensation for exceeding
performance targets.

 

10



--------------------------------------------------------------------------------



 



4.3 Employee shall receive a quarterly stock bonus (the “Quarterly Bonus”) equal
to $12,500 of the Company’s common stock at the end of each quarter of
Employment for achieving minimum gross profit levels and increases in travelers
on assignment by TeamStaff Rx (the “Performance Criteria”) as set forth below;
provided however, that the Quarterly Bonuses for the quarters ending December
31, 2008 and March 31, 2009 shall be deemed earned if the Employee is
continuously employed by the Company during such quarters and shall not
conditioned on the achievement of any other performance criteria. The value of
the common stock shall be the Fair Market Value on the last day of each quarter
and shall be deemed vested and earned on the first business day following the
close of the quarter.
(i) Performance Criteria
(a) The Performance Criteria for the quarter ending June 30, 2009 shall be an
increase in the traveler base from fiscal year end 2008 by at least 75 at an
average gross margin of 20%.
(b) The Performance Criteria for the quarter ending September 30, 2009 shall be
an increase in the traveler base from fiscal year end 2008 by at least 120 at an
average gross margin of 20%.
(c) If TeamStaff Rx fails to achieve the June 30, 2009 Performance Criteria but
does achieve the September 30, 2009 Performance Criteria, Employee shall be
entitled to receive the June 30, 2009 Quarterly Bonus.
(d) The Performance Criteria for fiscal 2009 shall be established by the Chief
Executive Officer.

 

11



--------------------------------------------------------------------------------



 



4.4 The Company shall deduct from Employee’s compensation all federal, state,
and local taxes which it may now or hereafter be required to deduct.
4.5 Employee may receive such other additional compensation as may be determined
from time to time by the Board of Directors including bonuses and other long
term compensation plans.
ARTICLE V
BENEFITS
5.1 During the term hereof, the Company shall provide Employee with the
following benefits (the “Benefits”): (i) group health care and insurance
benefits as generally made available to the Company’s senior management; and
(ii) such other insurance benefits obtained by the Company and made generally
available to the Company’s senior management. The Company shall reimburse
Employee, upon presentation of appropriate vouchers, for all reasonable business
expenses incurred by Employee on behalf of the Company upon presentation of
suitable documentation.
5.2 In the event the Company wishes to obtain Key Man life insurance on the life
of Employee, Employee agrees to cooperate with the Company in completing any
applications necessary to obtain such insurance and promptly submit to such
physical examinations and furnish such information as any proposed insurance
carrier may request.

 

12



--------------------------------------------------------------------------------



 



5.3 Effective October 1, 2008, and continuing during the first year of this
Agreement, Employee shall receive an advance (the “Advance”) to reimburse
Employee for living expenses not to exceed $3,200 in any month or $36,000 in the
aggregate. Living expenses shall include the rent on the Employee’s apartment in
Clearwater, Florida, which shall be paid directly by the Company and constitute
part of the Advance to be paid Employee under this Section 5.3. In the event (i)
Employee is in continuous employment with the Company through September 30,
2009, or (ii) Employee is terminated without cause prior to September 30, 2009,
the Advance shall be deemed earned and not repayable or used to offset other
compensation. In the event Employee’s employment with the Company is terminated
for any reason except death or a termination by the Company without Cause prior
to September 30, 2009, the Advance shall be immediately repayable by Employee
and, at the Company’s option, may be used to offset any amounts owing to
Employee by the Company. The Advance shall be secured by any shares of Common
Stock issued by the Company to Employee in course of Employee’s employment.
5.4 For the term of this Agreement, Employee shall be entitled to paid vacation
at the rate of four (4) weeks per annum.

 

13



--------------------------------------------------------------------------------



 



ARTICLE VI
NON-DISCLOSURE
6.1 The Employee shall not, at any time during or after the termination of her
employment hereunder, except when acting on behalf of and with the authorization
of the Company, make use of or disclose to any person, corporation, or other
entity, for any purpose whatsoever, any trade secret or other confidential
information concerning the Company’s business, finances, marketing, accounting,
personnel and/or staffing business of the Company and its subsidiaries,
including information relating to any customer of the Company or pool of
temporary or permanent employees, governmental customer or any other nonpublic
business information of the Company and/or its subsidiaries learned as a
consequence of Employee’s employment with the Company (collectively referred to
as the “Proprietary Information”). For the purposes of this Agreement, trade
secrets and confidential information shall mean information disclosed to the
Employee or known by her as a consequence of her employment by the Company,
whether or not pursuant to this Agreement, and not generally known in the
industry. The Employee acknowledges that trade secrets and other items of
confidential information, as they may exist from time to time, are valuable and
unique assets of the Company, and that disclosure of any such information would
cause substantial injury to the Company. Trade secrets and confidential
information shall cease to be trade secrets or confidential information, as
applicable, at such time as such information becomes public other than through
disclosure, directly or indirectly, by Employee in violation of this Agreement.
6.2 If Employee is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any Proprietary Information, Employee shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order. If the Company fails to
legally acquire said protective order, Employee will not be liable for her
cooperation with said request and will not be in violation of this Agreement for
her cooperation therewith.

 

14



--------------------------------------------------------------------------------



 



ARTICLE VII
RESTRICTIVE COVENANT
7.1 In the event of the voluntary termination of employment with the Company
prior to the expiration of the term hereof, or Employee’s discharge in
accordance with Article IX, or the expiration of the term hereof without
renewal, Employee agrees that she will not, for a period of six (6) months
following such termination, directly or indirectly, enter into or become
associated with or engage in any other business (whether as a partner, officer,
director, shareholder, employee, consultant, or otherwise), which is involved in
the business of providing (i) temporary and/or permanent staffing of
governmental employees, travel health professionals and travel nurses,
(ii) medical and office administration/technical professionals through Federal
Supply Schedule (“FSS”) contracts with both the United States General Services
Administration (“GSA”), United States Department of Veterans Affairs (“DVA”),
United States Department of Defense (“DOD”) and other federal, state and local
entities, and (iii) or is otherwise engaged in the same or similar business as
the Company in direct competition with the Company, or which the Company was in
the process of developing, during the tenure of Employee’s employment by the
Company. Notwithstanding the foregoing, the ownership by Employee of less than
five percent of the shares of any publicly held corporation shall not violate
the provisions of this Article VII. In furtherance of, and in addition to, the
foregoing, Employee shall not during the one year following the Termination
Date, directly or indirectly, in connection with any temporary or permanent
employee placement, or any business competitive to the business in which the
Company was engaged, or in the process of developing during Employee’s tenure
with the Company, solicit any customer or employee of the Company who was a
customer or employee of the Company during the tenure of her employment;
provided, however, commencing six months after the Termination Date, Employee
shall be entitled to solicit (i) employees who worked for or under Employee
prior to Employee’s employment by the Company, and (ii) customers who were
customers of Employee prior to Employee’s employment by the Company.
7.2 If any court shall hold that the duration of non-competition or any other
restriction contained in this Article VII is unenforceable, it is our intention
that same shall not thereby be terminated but shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable
or, in the alternative, such judicially substituted term may be substituted
therefor.

 

15



--------------------------------------------------------------------------------



 



ARTICLE VIII
TERM
8.1 This Agreement shall be for a term (the “Initial Term”) commencing on
October 1, 2008 (the “Commencement Date”) and terminating on September 30, 2010
(the “Expiration Date”), unless sooner terminated upon the death of the
Employee, or as otherwise provided herein.
ARTICLE IX
TERMINATION
9.1 The Company may terminate this Agreement by giving a Notice of Termination
to the Employee in accordance with this Agreement:
(i) for Cause;
(ii) without Cause;
(iii) for Disability.
9.2 Employee may terminate this Agreement by giving a Notice of Termination to
the Company in accordance with this Agreement, at any time, with or without good
reason.
9.3 If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits in lieu of any other compensation or benefits arising under this
Agreement or otherwise:
(i) if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason, the Accrued Compensation;
(ii) if the Employee was terminated by the Company for Disability,
(a) the Continuation Benefits;
(b) the Accrued Compensation;
(c) the Pro-Rata Bonus; and
(d) the Severance Payment; or

 

16



--------------------------------------------------------------------------------



 



(iii) if termination was due to the Employee’s death,
(a) the Accrued Compensation;
(b) the Continuation Benefits; and
(c) the Pro Rata Bonus; or
(iv) if the Employee was terminated by the Company without cause, or the
Employee terminates this Agreement for Good Reason,
(a) the Accrued Compensation;
(b) the Severance Payment; and
(c) the Continuation Benefits.
9.4 The amounts payable under this Section 9, shall be paid as follows:
(i) Accrued Compensation shall be paid within five (5) business days after the
Employee’s Termination Date (or earlier, if required by applicable law).
(ii) If the Continuation Benefits are paid in cash, the payments shall be made
on the first day of each month during the Continuation Period (or earlier, if
required by applicable law).
(iii) The Base Salary through the Expiration Date shall be paid in accordance
with the Company’s regular pay periods (or earlier, if required by applicable
law).
(iv) The Severance Payment be payable in equal installments on each of the
Company’s regular pay dates for executives during the six months commencing on
the first regular executive pay date following the Termination Date.
9.5 The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Employee in any subsequent employment except as
provided in Sections 1.4.

 

17



--------------------------------------------------------------------------------



 



ARTICLE X
TERMINATION OF PRIOR AGREEMENTS
10.1 This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements, letters and understandings between the parties,
whether oral or written prior to the effective date of this Agreement except for
the terms of employee stock option plans, restricted stock grants and option
certificates.
ARTICLE XI
RESTRICTED STOCK GRANTS
11.1 The Company hereby grants to Employee 30,000 restricted shares of the
Company’s Common Stock, $.001 par value subject to the provisions of the
Company’s 2006 Long Term Incentive Plan (the “Plan”).
11.2 One-half of such shares shall vest on September 30, 2009, upon satisfaction
of the performance targets and other key objectives established by the Chief
Executive Officer for 2009 for Employee’s Targeted Bonus; and one-half of such
shares shall vest on September 30, 2010 upon the satisfaction of the performance
targets for the Targeted Bonus for 2010. If Employee renders continuous service
to the Company from the date hereof to a vesting date, on each such vesting date
the Company shall deliver to Employee such number of shares of Common Stock as
shall vest on such date.
11.3 In the event of a Change in Control, as defined in Section 1.3, the
conditions to the vesting of any outstanding Restricted Stock Awards granted to
the Employee under this Article XI shall be deemed void and all such Shares
shall be immediately and fully vested and delivered to the Employee.

 

18



--------------------------------------------------------------------------------



 



ARTICLE XII
EXTRAORDINARY TRANSACTIONS
12.1 The Company’s Board of Directors has determined that it is appropriate to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Employee, to their assigned duties without
distraction in potentially disturbing circumstances arising from the possibility
of a change in control of the Company.
In the event that within ninety days (90) days of a Change in Control,
(i) Employee is terminated, or (ii) Employee’s status, title, position or
responsibilities are materially reduced and Employee terminates her Employment,
the Company shall pay and/or provide to the Employee, the following compensation
and benefits:

  a.  
The Company shall pay the Employee, in lieu of any other payments due hereunder,
(i) the Accrued Compensation; (ii) the Continuation Benefits; (ii) any
guaranteed Quarterly Bonus; and (iv) as severance, Base Salary for a period of
six (6) months payable in equal installments on each of the Company’s regular
pay dates for executives during the six months commencing on the first regular
executive pay date following the Termination Date; and

 

19



--------------------------------------------------------------------------------



 



  b.  
The conditions to the vesting of any outstanding incentive awards (including
restricted stock, stock options and granted performance shares or units) granted
to the Employee under any of the Company’s plans, or under any other incentive
plan or arrangement, shall be deemed void and all such incentive awards shall be
immediately and fully vested and exercisable.
    c.  
The Advance shall be deemed fully earned.

12.4 In the event the Company serves a Notice of Retention, and Employee
diligently performs Employee’s duties during the Retention Period, the Company
shall pay Employee, in one lump sum on the first day of the month immediately
following the month in which the Retention Period ends, an amount equal to 50%
of Employee’s then current Base Salary. In the event the Company fails to serve
a Notice of Retention, the Company shall pay Employee, in one lump sum on the
first day of the month immediately following the Change in Control, an amount
equal to 50% of Employee’s then current Base Salary.
12.5 Notwithstanding the foregoing, if the payment under this Article XII,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change in Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in advance of the due date of such Change in Control
payments and benefits, specifying the proposed date of payment and the Change in
Control benefits and payments subject to the excise tax. Employee shall exercise
her option under this Section 12.5 by written notice to the Company within five
(5) days in advance of the due date of the Change in Control payments and
benefits specifying the priority of reduction of the excess parachute payments.

 

20



--------------------------------------------------------------------------------



 



ARTICLE XIII
ARBITRATION AND INDEMNIFICATION
13.1 Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of Florida in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the Association and shall be an attorney-at-law
experienced in the field of corporate law, who shall not have served as an
arbitrator in any matter in which either the Employee or the Company was a
party. Any judgment upon any arbitration award may be entered in any court,
federal or state, having competent jurisdiction of the parties.
13.2 The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to her employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law, except for claims based on Employee’s fraud, deceit or
willfulness. The Company shall maintain such insurance as is necessary and
reasonable to protect the Employee from any and all claims arising from or in
connection with her employment by the Company during the term of Employee’s
employment with the Company and for a period of six (6) years after the date of
termination of employment for any reason. The provisions of this Section 13.2
are in addition to and not in lieu of any indemnification, defense or other
benefit to which Employee may be entitled by statute, regulation, common law or
otherwise.

 

21



--------------------------------------------------------------------------------



 



ARTICLE XIV
SEVERABILITY
If any provision of this Agreement shall be held invalid and unenforceable, the
remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.
ARTICLE XV
NOTICE
For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by certified mail,
return receipt requested, postage prepaid and in each case addressed to the
respective addresses as set forth below or to any such other address as the
party to receive the notice shall advise by due notice given in accordance with
this paragraph. All notices and communications shall be deemed to have been
received on (A) if delivered by personal service, the date of delivery thereof;
(B) if delivered by a nationally recognized overnight courier service, on the
first business day following deposit with such courier service; or (C) on the
third business day after the mailing thereof via certified mail. Notwithstanding
the foregoing, any notice of change of address shall be effective only upon
receipt.

 

22



--------------------------------------------------------------------------------



 



The current addresses of the parties are as follows:

     
IF TO THE COMPANY:
  TeamStaff, Inc.
 
  1 Executive Drive
 
  Somerset, NJ 08873
 
   
WITH A COPY TO:
  Victor J. DiGioia
 
  Becker & Poliakoff, LLP
 
  45 Broadway
 
  New York, NY 10006
 
   
IF TO THE EMPLOYEE:
  Dale West
 
   
With a copy
   
 
   
 
  Pamela Elisofon
 
  26 Court Street
 
  Suite 2515
 
  Broadway, New York 11242

ARTICLE XVI
BENEFIT
This Agreement shall inure to, and shall be binding upon, the parties hereto,
the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.
ARTICLE XVII
WAIVER
The waiver by either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of construction and validity.

 

23



--------------------------------------------------------------------------------



 



ARTICLE XVIII
GOVERNING LAW
This Agreement has been negotiated and executed in the State of Florida which
shall govern its construction and validity.
ARTICLE XIX
JURISDICTION
Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of Florida, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
Florida.
ARTICLE XX
ENTIRE AGREEMENT
This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.

 

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.

            TEAMSTAFF, INC.
      By:   /s/ Rick Filipelli         Rick Filippelli        Chief Executive
Officer   

            /s/ Dale West       Dale West      Employee     

 

25